Citation Nr: 0840354	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from August 
1965 to July 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  The claim was 
transferred to the RO at St. Petersburg, Florida, which has 
assumed jurisdiction over the claim.  


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy in connection with his service in the Republic of 
Vietnam.  

2.  Although the veteran is diagnosed with PTSD, his claimed 
in-service stressors have not been corroborated by service 
records or other credible evidence, therefore he does not 
meet the diagnostic criteria for PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in December 2003 and in April 2005 that 
fully addressed all notice elements.  The December 2003 
letter was sent prior to the initial RO decision in this 
matter.  The veteran indicated in his November 2004 notice of 
disagreement that he did not receive a notice letter and one 
was sent to him in April 2005.  The letters informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  To 
the extent that the veteran asserts that he did not receive 
the initial letter, the second letter was sent after the RO 
denial.  Under those circumstances, the duty to notify was 
not satisfied prior to the initial unfavorable decision on 
the claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).   

The veteran was "provided the content-complying notice to 
which he was entitled.  See Pelegrini, 18 Vet. App. at 122.  
After complete VCAA notice was issued to the veteran, his 
service connection claim was readjudicated, and a 
supplemental statement of the case was issued.  The veteran 
was provided with a PTSD questionnaire with that 
correspondence, and was asked to describe any treatment he 
had received for PTSD.  Further, the RO satisfied the Dingess 
requirements in a March 2006 letter.  Consequently, the Board 
finds that the duty to notify has been satisfied.   

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, service personnel records, Social Security 
Administration (SSA) records, and private treatment records.   
As will be discussed, the case has not been referred to the 
U. S. Army & Joint Services Records Research Center (JSRRC) 
because specific information to support a search from that 
organization has not been submitted by the veteran, as was 
requested.  Thus, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the veteran has stated that he has had no treatment for 
PTSD.  (See, substantive appeal of August 2005 and VA 
examination of March 1999).  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria - Service Connection 

The veteran is seeking service connection for PTSD.  Service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The diagnostic criteria, including those 
related to stressors, set forth in The American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA. 38 C.F.R. § 4.125.  According to 
these criteria, a diagnosis of PTSD requires that a veteran 
be exposed to a traumatic event, and that he experience a 
number of specified current symptoms.  The traumatic event, 
or stressor, involves experienced, witnessed, or being 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others.  In addition, the 
response must involve intense feelings of fear, helplessness, 
or horror. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Just 
because a physician or other health professional accepted 
appellant's description of his in-service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD. Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

That being said, a stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The 
fact that a veteran who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that veteran was stationed at the base).  
In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.

III.  Analysis

The veteran contends that service connection is warranted for 
PTSD, as a result of stressors he experience while stationed 
in the Republic of Vietnam (RVN).  

A review of the post-service medical evidence of record shows 
that in March 1999, the veteran was diagnosed with PTSD.  In 
this regard, the SSA records show that in March 1999, the 
veteran was diagnosed with chronic PTSD (childhood alcoholic 
family issues, post-Vietnam related issues) by a 
psychologist.   Thus, the first element of a service 
connection claim has been met.    

Notwithstanding the diagnosis of PTSD, the crucial and 
dispositive element in this case involves the veteran's 
claimed in-service stressors.  A review of his August 2005 
substantive appeal and written statements indicates that the 
veteran's claimed stressors are as follows:  1) while 
stationed in RVN, a Marine complex several miles northwest of 
his base was attacked and that one of the persons attacking 
was a civilian Vietnamese barber who worked near his base; 
and 2) one night he accompanied "Chief Snow" to a Marine 
medical center in DaNang; while he was waiting, he helped a 
Marine unload wounded soldiers and dead bodies. 

A finding that the veteran engaged in combat with the enemy 
during active service (see 38 U.S.C.A. § 1154(b) (West 2002), 
or independent evidence which confirms the veteran's account 
of in-service stressors is necessary to establish service 
connection for PTSD.

The Board finds that the circumstances of the veteran's 
service in Vietnam do not support a finding that he engaged 
in combat.  His service personnel records show that he served 
in Vietnam during his military service.  He was deployed to 
DaNang in 1966, and in 1967, he served in Vietnam with a 
Mobile Construction Battalion.  His DD 214 reflects that his 
military occupational specialty was an electrician, and that 
he had one year and seven months foreign and/or sea service.  
The veteran was awarded the Fleet Marine Force Combat 
Operations Insignia, Vietnam Campaign Medal, Vietnam Service 
Medal, and the National Defense Service Medal.  

The veteran's representative suggests that the veteran's 
award of the Fleet Marine Force (FMF) Combat Operations 
Insignia is indicative of combat service.  Such decoration, 
however, does not conclusively prove that the veteran was 
himself engaged in combat with the enemy.  

According to a precedent opinion of the General Counsel of 
VA, which is binding on the RO and Board, whether a service-
department record, in this case, the award of Fleet Marine 
Force Combat Operations Insignia, is sufficient to establish 
that the veteran engaged in combat with the enemy depends 
upon the language and context of the records in each case.  
As a general matter, evidence of participation in an 
"operation" often would not, in itself, establish that a 
veteran engaged in combat, because the term ordinarily may 
encompass both combat and non-combat activities.  Further, 
evidence of participation in a particular "operation" must be 
considered by VA in relation to other evidence of record, 
even if it does not, in itself, conclusively establish 
engagement in combat with the enemy.  VAOPGCPREC 12-99.

Thus, under VAOPGCPREC 12-99, the award of the FMF Combat 
Insignia is inconclusive evidence that the veteran actually 
engaged in combat.  And the evidence does not show that the 
veteran personally participated in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  As noted, he indicated that a unit near his 
base was attacked, and that he helped unload wounded 
soldiers.  These claimed stressors do not even suggest that 
the veteran, himself, actually engaged in combat with the 
enemy.  

As the veteran is not shown to have engaged in combat with 
the enemy, there must be independent evidence verifying his 
claimed in-service stressors to support a diagnosis of PTSD.  
38 U.S.C.A. § 1154(b); West v. Brown, 7 Vet. App. 70 (1994). 
38 C.F.R. § 3.304(f).  Because this case turns on whether 
there is any credible evidence supporting the incurrence of 
any event identified by the veteran as stressor it is 
necessary to address whether there is sufficient 
corroboration of his claimed incidents.   

After a careful review of the evidence, the Board finds that 
there is not sufficient independent corroboration of the 
reported stressor events in this case.  The record does not 
verify the veteran's claimed stressors and a review of the 
veteran's statements fails to provide sufficient detail that 
could be used to independently confirm those stressors.  He 
has also failed to provide VA with any meaningful information 
that could be utilized to independently confirm his exposure 
to any of these stressors using a secondary source.  The 
United States Court of Appeal for Veterans Claims held that 
asking a veteran to provide the underlying facts such as the 
names of individuals involved, the dates, and the places 
where the claimed events occurred, does not constitute an 
impossible or an onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

As alluded to earlier, the Board has considered whether the 
steps taken by the RO have fulfilled the notice and 
development obligations mandated by statute and regulation, 
and notes that this determination must not only be based on 
the efforts of the RO but by the efforts of the veteran to 
provide detailed information which could be used by the RO to 
obtain evidence independent of the statements of the veteran.   
Unfortunately, the veteran's stressor information lacks the 
specificity necessary to warrant verification, as he has 
failed to provide VA with any meaningful information by which 
any of his stressors can otherwise be verified.   
Consequently, the Board finds that the evidence is of 
insufficient probative value to establish that the claimed 
specific stressors occurred or that the evidence supporting 
their occurrence is in equipoise.

The Board also notes that the stressors relied upon in 
rendering the 1999 diagnosis of PTSD are the veteran's 
childhood problems and post-Vietnam issues, and not his 
active military service during Vietnam.

The Board declines to obtain a VA examination with respect to 
the claim.  Given the absence of a verified or a verifiable 
stressor, a remand for a VA examination would unduly delay 
resolution.  There is no probative evidence, other than the 
veteran's unverified reports, of the actual occurrence of a 
traumatic event in service.  Therefore, the Board concludes 
that an examination and opinion is not necessary to decide 
the claim.

In sum, although the evidence of record does contain a 
diagnosis of PTSD that was based on the veteran's 
representations about his Vietnam service, none of the in-
service stressors as recounted by the veteran have been 
verified.  In this matter, the Board finds that the evidence 
does not support a finding that the veteran was exposed to a 
verified or potentially verifiable stressor event during 
service.  In the absence of a stressor or a valid diagnosis 
of PTSD, the claim of service connection for PTSD must be 
denied.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


